—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered June 1, 1989, convicting him of sexual abuse in the first degree (6 counts), sodomy in the third degree (2 counts), rape in the third degree, and endangering the welfare of a child (4 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual *773review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Sullivan, Rosenblatt and Miller, JJ., concur.